Exhibit 10.8

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 1,
2013, among RE/MAX Holdings, Inc., a Delaware corporation (the “Company”), RIHI,
Inc., a Delaware corporation (“RIHI”) and each Person listed on the Schedule of
Other Investors attached hereto and each other Person that acquires Common Stock
from the Company after the date hereof and becomes a party to this Agreement by
the execution and delivery of a Joinder (collectively, the “Other Investors”).

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

Section 1. Definitions. Unless otherwise set forth below or elsewhere in this
Agreement, other capitalized terms contained herein have the meanings set forth
in the LLC Agreement.

“Acquired Common” has the meaning set forth in Section 9.

“Agreement” has the meaning set forth in the recitals.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) including shares
of Common Stock and (ii) with respect to any Person that is not a corporation,
individual or governmental entity, any and all partnership, membership, limited
liability company or other equity interests of such Person that confer on the
holder thereof the right to receive a share of the profits and losses of, or the
distribution of assets of the issuing Person, including in each case any and all
warrants, rights (including conversion and exchange rights) and options to
purchase any of the foregoing.

“Common Stock” means the Company's Class A Common Stock, par value $0.0001 per
share, and shall include shares of such Common Stock issued or issuable to RIHI
pursuant to the exercise by RIHI of its rights to redeem Units as set forth in
the LLC Agreement.

“Company” has the meaning set forth in the preamble.

“Demand Registrations” has the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.



 

 

 1 





--------------------------------------------------------------------------------

“Holdback Period” has the meaning set forth in Section 4(a).

“Indemnified Parties” has the meaning set forth in Section 7(a).

“Joinder” has the meaning set forth in Section 9.

“LLC Agreement” means that certain Fourth Amended and Restated Limited Liability
Company Agreement of RMCO, LLC, dated as of October 1, 2013.

“Long-Form Registrations” has the meaning set forth in Section 2(a).

“Other Investors” has the meaning set forth in the recitals.

“Piggyback Registrations” has the meaning set forth in Section 3(a).

“Public Offering” means any sale or distribution by the Company and/or holders
of Registrable Securities to the public of Common Stock pursuant to an offering
registered under the Securities Act.

“Registrable Securities” means (i) any Common Stock issued pursuant to the LLC
Agreement to RIHI or any of its respective Affiliates, (ii) any common Capital
Stock of the Company or any Subsidiary of the Company issued or issuable with
respect to the securities referred to in clause (i) above by way of dividend,
distribution, split or combination of securities, or any recapitalization,
merger, consolidation or other reorganization, and (iii) any other Common Stock
held by Persons holding securities described in clauses (i) or (ii) above. As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when they have been (a) sold or distributed pursuant to a
Public Offering, (b) sold in compliance with Rule 144 following the consummation
of the Company's initial Public Offering, or (c) repurchased by the Company or a
Subsidiary of the Company. For purposes of this Agreement, a Person shall be
deemed to be a holder of Registrable Securities, and the Registrable Securities
shall be deemed to be in existence, whenever such Person has the right to
acquire, directly or indirectly, such Registrable Securities (upon conversion or
exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected, and such Person
shall be entitled to exercise the rights of a holder of Registrable Securities
hereunder; provided a holder of Registrable Securities may only request that
Registrable Securities in the form of Common Stock be registered pursuant to
this Agreement.

“Registration Expenses” has the meaning set forth in Section 6(a).

“Reorganization Transactions” means the reorganization transactions to be
completed in connection with the consummation of the Company’s initial Public
Offering.

“Rule 144,” “Rule 158,” “Rule 405,” “Rule 415” and “Rule 462” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.



 

 

 2 





--------------------------------------------------------------------------------

“Sale of the Company” means a sale of all or substantially all of the Company's
assets determined on a consolidated basis or a sale of (i) a majority of the
Company's outstanding Units (calculated based on Participating Units) or (ii) a
majority of the outstanding voting securities of any Subsidiary of the Company;
in either case, whether by merger, recapitalization, consolidation,
reorganization, combination or otherwise), provided that neither (a) a
transaction solely for the purpose of changing the jurisdiction of domicile of
the Company, nor (b) a transaction solely for the purpose of changing the form
of entity of the Company, shall constitute a Sale of the Company.

“Sale Transaction” has the meaning set forth in Section 4(a).

“Securities” has the meaning set forth in Section 4(a).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Shelf Registration” has the meaning set forth in Section 2(c).

“Short-Form Registrations” has the meaning set forth in Section 2(a).

“Suspension Period” has the meaning set forth in Section 5(a)(vi).

“Violation” has the meaning set forth in Section 7(a).

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

Section 2. Demand Registrations.

(a) Requests for Registration. Subject to the terms and conditions of this
Agreement, at any time after the Company has completed an initial Public
Offering of its Common Stock, the holders of at least 51% of the Registrable
Securities may request registration under the Securities Act of all or any
portion of their Registrable Securities on Form S-1 or any similar long-form
registration (“Long-Form Registrations”), and the holders of at least 51% of the
Registrable Securities may request registration under the Securities Act of all
or any portion of their Registrable Securities on Form S-3 (including pursuant
to Rule 415) or any similar short-form registration (“Short-Form Registrations”)
if available. All registrations requested pursuant to this Section 2 are
referred to herein as “Demand Registrations.”

(b)Long-Form Registrations. The holders of the Registrable Securities shall each
be entitled to request two (2) Long-Form Registrations in which the Company
shall pay all Registration Expenses. A registration shall not count as one of
the permitted Long-Form Registrations until (i) at least 75% of the Registrable
Securities requested to be included in such registration by the requesting
holders have been registered and (ii) such registration has become effective in
accordance with the Securities Act and all applicable rules and regulations
promulgated thereunder. All Long-Form Registrations shall be underwritten
registrations unless otherwise approved by the holders of a majority of the
Registrable Securities requesting registration. Notwithstanding the foregoing,
if a Long-Form Registration is withdrawn by the

 

 

 3 





--------------------------------------------------------------------------------

holders of Registrable Securities who requested such registration prior to the
time it has become effective for reasons other than the disclosure of
information concerning the Company that is materially adverse to the Company or
the trading price of the Common Stock (which disclosure is made by the Company
after the date that such registration is requested pursuant to Section 2(a)),
such Long-Form Registration shall count as one of the permitted Long-Form
Registrations hereunder unless the holders of Registrable Securities who
requested such registration reimburse the Company for all of the Registration
Expenses incurred by the Company prior to such withdrawal.

(c) Short-Form Registrations. In addition to the Long-Form Registrations
provided pursuant to Section 2(b), the holders of the Registrable Securities
shall each be entitled to request an unlimited number of Short-Form
Registrations in which the Company shall pay all Registration Expenses. Demand
Registrations shall be Short-Form Registrations whenever the Company is
permitted to use any applicable short form and if the managing underwriters (if
any) agree to the use of a Short-Form Registration. After the Company has become
subject to the reporting requirements of the Exchange Act, the Company shall use
its reasonable best efforts to make Short-Form Registrations available for the
sale of Registrable Securities. If the holders of a majority of the Registrable
Securities request that a Short-Form Registration be filed pursuant to Rule 415
(a “Shelf Registration”) and the Company is qualified to do so, the Company
shall use its reasonable best efforts to cause the Shelf Registration to be
declared effective under the Securities Act as soon as practicable after filing,
and once effective, the Company shall cause the Shelf Registration to remain
effective for a period ending on the earlier of (i) the date on which all
Registrable Securities included in such registration have been sold or
distributed pursuant to the Shelf Registration or (ii) the date as of which all
of the Registrable Securities included in such registration are able to be sold
without limitation or restriction within a three-month period in compliance with
Rule 144. If thereafter for any reason the Company ceases to be a WKSI or
becomes ineligible to utilize Form S-3, the Company shall prepare and file with
the Securities and Exchange Commission a registration statement or registration
statements on such form that is available for the sale of Registrable
Securities.

(d) Priority on Demand Registrations. The Company shall not include in any
Demand Registration any securities which are not Registrable Securities without
the prior written consent of the holders of at least 51% of the Registrable
Securities. If a Demand Registration is an underwritten offering and the
managing underwriters advise the Company in writing that in their opinion the
number of Registrable Securities and, if permitted hereunder, other securities
requested to be included in such offering exceeds the number of Registrable
Securities and other securities, if any, which can be sold therein without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
prior to the inclusion of any securities which are not Registrable Securities
the number of Registrable Securities requested to be included which, in the
opinion of such underwriters, can be sold, without any such adverse effect, pro
rata among the respective holders thereof on the basis of the amount of
Registrable Securities owned by each such holder.

(e) Procedures and Restrictions on Demand Registrations. Each request for a
Demand Registration shall specify the approximate number of Registrable
Securities requested to be registered and the intended method of distribution.
Within ten days after receipt of any such request, the Company shall give
written notice of the Demand Registration to all other holders of

 

 

 4 





--------------------------------------------------------------------------------

Registrable Securities and, subject to the terms of Section 2(d), shall include
in such Demand Registration (and in all related registrations and qualifications
under state blue sky laws and in any related underwriting) all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 15 days after the receipt of the Company's notice. The
Company shall not be obligated to effect any Demand Registration, including any
Shelf Registration, if (i) the holders of Registrable Securities, together with
the holders of any other securities of the Company entitled to inclusion in such
registration, propose to sell Registrable Securities and such other securities
(if any) at an aggregate price to the public (net of any underwriters' discounts
or commissions) of less than $5,000,000 or (ii) within 180 days after the
effective date of a previous Demand Registration or a previous registration in
which Registrable Securities were included pursuant to Section 3 and in which
there was no reduction in the number of Registrable Securities requested to be
included. The Company may postpone, for up to 90 days from the date of the
request, the filing or the effectiveness of a registration statement for a
Demand Registration, if the Company’s board of directors determines in its
reasonable good faith judgment that not postponing such Demand Registration
(i) would interfere with a material corporate transaction or (ii) would require
the disclosure of material non-public information concerning the Company that at
the time is not, in the reasonable good faith judgment of the Company’s board of
directors, in the best interest of the Company to disclose and is not, in the
opinion of the Company’s legal counsel, otherwise required to be disclosed. In
the event that the Company exercises its right to postpone a Demand Registration
pursuant to the preceding sentence, the holders of Registrable Securities
initially requesting such Demand Registration shall be entitled to withdraw such
request, and if such request is withdrawn, such Demand Registration shall not
count as one of the permitted Demand Registrations hereunder and the Company
shall pay all Registration Expenses in connection with such registration.

(f) Selection of Underwriters. The holders of a majority of the Registrable
Securities included in any Demand Registration shall have the right to select
the investment banker(s) and manager(s) to administer the offering; provided
that the consent of the Company shall be required for the selection of the
investment banker(s) and manager(s) to administer the offering.

(g) Other Registration Rights. The Company represents and warrants that it is
not a party to, or otherwise subject to, any other agreement granting
registration rights to any other Person with respect to any securities of the
Company. Except as provided in this Agreement, the Company shall not grant to
any Persons the right to request the Company or any Subsidiary to register any
Capital Stock of the Company or any Subsidiary, or any securities convertible or
exchangeable into or exercisable for such securities, without the prior written
consent of the holders of at least 51% of the Registrable Securities; provided
that the Company may grant rights to other Persons to (i) participate in
Piggyback Registrations so long as such rights are subordinate in all respects
to the rights of the holders of Registrable Securities with respect to such
Piggyback Registrations as set forth in Section 3(c) and Section 3(d) and
(ii) request registrations so long as the holders of Registrable Securities are
entitled to participate in any such registrations with such Persons pro rata on
the basis of the number of shares owned by each such holder.



 

 

 5 





--------------------------------------------------------------------------------

Section 3. Piggyback Registrations.

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities under the Securities Act (other than (i) pursuant to a Demand
Registration, or (ii) in connection with registrations on Form S-4 or S-8
promulgated by the Securities and Exchange Commission or any successor or
similar forms) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice to all holders of Registrable Securities of its
intention to effect such Piggyback Registration and, subject to the terms of
Section 3(c) and Section 3(d), shall include in such Piggyback Registration (and
in all related registrations or qualifications under blue sky laws and in any
related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 20 days after
delivery of the Company's notice.

(b) Piggyback Expenses. The Registration Expenses of the holders of Registrable
Securities shall be paid by the Company in all Piggyback Registrations, whether
or not any such registration became effective.

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
holders of such Registrable Securities on the basis of the number of shares
owned by each such holder, and (iii) third, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect.

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company's
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
(i) first, the securities requested to be included therein by the holders
requesting such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect, (ii) second, the Registrable Securities
requested to be included in such registration, pro rata among the holders of
such Registrable Securities on the basis of the number of shares owned by each
such holder which, in the opinion of the underwriters, can be sold without any
such adverse effect and (iii) third, other securities requested to be included
in such registration which, in the opinion of the underwriters, can be sold
without any such adverse effect.



 

 

 6 





--------------------------------------------------------------------------------

Section 4. Holdback Agreements.

(a) Holders of Registrable Securities. If requested by the Company, each holder
of Registrable Securities participating in an underwritten Public Offering (for
purposes of this Section 4(a), the words “Common Stock” in the definition of
“Public Offering” shall be replaced with the words “Capital Stock of the
Company”) shall enter into lock-up agreements with the managing underwriter(s)
of such Public Offering in such form as agreed to by the holders of the
Registrable Securities participating in such Public Offering. In addition to any
such lock-up agreement, each holder of Registrable Securities agrees as follows:

(i) In connection with any underwritten Public Offering and without the prior
written consent of the underwriters managing such Public Offering, such holder
shall not, for a period ending 180 days in the case of the Company’s initial
Public Offering, or for a period of 90 days after in the case of all
underwritten Public Offerings other than the initial Public Offering, following
the date of the final prospectus (the “Holdback Period”) relating to such Public
Offering, (A) offer, pledge, sell, contract, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Capital Stock beneficially owned (as such term is used
in Rule 13d-3 of the Exchange Act), by such holder or any other securities so
owned convertible into or exercisable or exchangeable for Capital Stock or
(B) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of owning Capital Stock, whether
any such transaction described in clause (A) or (B) above is to be settled by
delivery of Capital Stock or such other securities, in cash or otherwise (each
such transaction, a “Sale Transaction”).

(ii) The foregoing clause (i) shall not apply to (A) the sale of Capital Stock
pursuant to the terms of the underwriting agreement entered into in connection
with such underwritten Public Offering or the transfer or redemption of RMCO LLC
securities pursuant to the Reorganization Transactions, or (B) transactions
relating to shares of Capital Stock or other securities acquired in open market
transactions after the completion of the Public Offering, provided that no
filing under Section 16(a) of the Exchange Act shall be required or shall be
voluntarily made in connection with transfers or dispositions of such shares of
Capital Stock or other securities acquired in such open market transactions
(other than a filing on Form 5 made after the expiration of the Holdback
Period), or (C) transfers of Capital Stock or any security convertible into
Capital Stock to the spouse, domestic partner, parent, sibling, child or
grandchild (each an “immediate family member”) of such holder or to a trust
formed for the benefit of such holder or of an immediate family member of the
undersigned, or (D) transfers of Capital Stock or any security convertible into
Capital Stock as a bona fide gift, or (E) distributions of shares of Capital
Stock or any security convertible into Capital Stock to limited partners,
members, stockholders or affiliates of the undersigned or to any investment fund
or other entity controlled or managed by, or under common control or management
with, such holder, or (F) as a distribution by a trust to its beneficiaries,
provided that in the case of any transfer or distribution pursuant to clause
(C), (D), (E) or (F), (1) each donee or distributee shall sign and deliver a
lock-up agreement substantially in the form of the lock-up agreement entered
into by such holder and (2) no such transfer

 

 

 7 





--------------------------------------------------------------------------------

or distribution in (C), (D), (E) or (F) shall be permitted if it shall require a
filing under Section 16(a) or Section 13(d) of the Exchange Act, reporting a
reduction in beneficial ownership of shares of Capital Stock, and no such filing
under Section 16(a) or Section 13(d) of the Exchange Act shall be voluntarily
made during the Holdback Period, or (G) the receipt by the undersigned from the
Company of Capital Stock upon a vesting event of Capital Stock or rights to
acquire Capital stock pursuant to the Company’s equity incentive plans or the
exercise by such holder of options to purchase Capital Stock issued pursuant to
the Company’s equity incentive plans (including, in each case, by way of net
exercise, but for the avoidance of doubt, excluding all manners of exercise that
would involve a sale of any securities relating to such options, whether to
cover the applicable aggregate exercise price, withholding tax obligations or
otherwise), provided that (1) any securities received upon such vesting event or
exercise will also be subject to the terms of such holder’s lock-up agreement
and (2) no such vesting event or exercise shall be permitted if it shall require
a filing under Section 16(a) or Section 13(d) of the Exchange Act, reporting a
reduction in beneficial ownership of shares of Capital Stock, and no such filing
under Section 16(a) or Section 13(d) of the Exchange Act shall be voluntarily
made during the Holdback Period in connection with such vesting event or
exercise, or (H) transfers of Capital Stock or any securities convertible into
or exercisable or exchangeable for Capital Stock to the Company, pursuant to
agreements under which the Company has the option to repurchase such shares or
securities or a right of first refusal with respect to transfers of such shares
or securities, provided that unless such transfers are pursuant to the Company’s
option to repurchase in the event such holder is terminated or resigns as an
employee of the Company, no transfer shall be permitted if it shall require a
filing under Section 16(a) or Section 13(d) of the Exchange Act, reporting a
reduction in beneficial ownership of shares of Capital Stock, and no such filing
under Section 16(a) or Section 13(d) of the Exchange Act shall be voluntarily
made during the Holdback Period in connection with such transfer (other than a
filing on Form 5 pursuant to Rule 10b5-1 under the Exchange Act for the transfer
of shares of Capital Stock, provided that (1) such plan does not provide for the
transfer of Capital Stock during the Holdback Period and (2) to the extent a
public announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by or on behalf of such holder or the Company regarding the
establishment of such plan, such announcement or filing shall include a
statement to the effect that no transfer of Capital Stock may be made under such
plan during the Holdback Period.

The Company may impose stop-transfer instructions with respect to the shares of
Capital Stock (or other securities) subject to the restrictions set forth in
this Section 4(a) until the end of such period.

(b) The Company. In the event of any Holdback Period occurring in connection
with the exercise by a party to this Agreement of its registration rights with
respect to Registrable Securities pursuant to Section 2, the Company (i) shall
not file any registration statement for a Public Offering or cause any such
registration statement to become effective (for purposes of this Section 4(b),
the words “Common Stock” in the definition of “Public Offering” shall be
replaced with the words “Capital Stock of the Company”) during any Holdback
Period, and (ii) shall use its reasonable best efforts to cause (A) each holder
of at least 5% (on a fully-diluted basis) of its Capital Stock, or any
securities convertible into or exchangeable or

 

 

 8 





--------------------------------------------------------------------------------

exercisable for Capital Stock, purchased from the Company at any time after the
date of this Agreement (other than in a Public Offering) and (B) each of its
directors and executive officers to agree not to effect any Sale Transaction
during any Holdback Period, except as part of such underwritten registration, if
otherwise permitted, unless the underwriters managing the Public Offering
otherwise agree in writing.

(c) The foregoing limitations of this Section 4 shall not apply to a
registration in connection with an employee benefit plan or in connection with
any type of acquisition transaction or exchange offer.

Section 5. Registration Procedures.

(a) Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
shall use its reasonable best efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof, and pursuant thereto the Company shall as expeditiously as
possible:

(i) in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use its reasonable best efforts to cause such registration statement to
become effective (provided that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to the counsel selected by the holders of a majority of the Registrable
Securities covered by such registration statement copies of all such documents
proposed to be filed, which documents shall be subject to the review and comment
of such counsel);

(ii) notify each holder of Registrable Securities of (A) the issuance by the
Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Company or its counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (C) the effectiveness of each
registration statement filed hereunder;

(iii) prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but in any event not before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions

 

 

 9 





--------------------------------------------------------------------------------

of the Securities Act with respect to the disposition of all securities covered
by such registration statement during such period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
registration statement;

(iv) furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company shall not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph or (B) consent to general service of process
in any such jurisdiction);

(vi) notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained;
(B) promptly after receipt thereof, of any request by the Securities and
Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information and (C) at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such seller, the Company shall prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading; provided that at any time, upon written
notice to the participating holders of Registrable Securities the Company may
delay the filing or effectiveness of any registration statement or suspend the
use or effectiveness of any registration statement (the “Suspension Period”)
(and the holders of Registrable Securities hereby agree not to offer or sell any
Registrable Securities pursuant to such registration statement during the
Suspension Period) if the Company determines in its reasonable good faith
judgment that postponement of such Demand Registration would be in the best
interest of the Company including where the Demand Registration might require
disclosure of any matter such as a potential business transaction or other
matter; provided, that the Company may only exercise its right to institute a
Suspension Period twice in any calendar year and for no more than 120 days in
the aggregate in any calendar year;



 

 

 10 





--------------------------------------------------------------------------------

(vii) use reasonable best efforts to cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA;

(viii) use reasonable best efforts to provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
registration statement;

(ix) enter into and perform a customary underwriting agreement;

(x) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of the Company as shall be necessary to enable
them to exercise their due diligence responsibility, and cause the Company's
officers, directors, employees, agents, representatives and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

(xi) take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(xii) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Securities and Exchange Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company's first full calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158;

(xiii) permit any holder of Registrable Securities which holder, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Company, to participate in the preparation of such registration or
comparable statement and to allow such holder to propose language for insertion
therein, in form and substance satisfactory to the Company, which in the
reasonable judgment of such holder and its counsel should be included;



 

 

 11 





--------------------------------------------------------------------------------

(xiv) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction use reasonable best efforts promptly to obtain the
withdrawal of such order;

(xv) use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

(xvi) cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such holders may
request;

(xvii) cooperate with each holder of Registrable Securities covered by the
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

(xviii) use its reasonable best efforts to make available the executive officers
of the Company to participate with the holders of Registrable Securities and any
underwriters in any “road shows” or other selling efforts that may be reasonably
requested by the holders in connection with the methods of distribution for the
Registrable Securities;

(xix) use its reasonable best efforts to obtain one or more cold comfort letters
from the Company's independent public accountants in customary form and covering
such matters of the type customarily covered by cold comfort letters; and

(xx) use its reasonable best efforts to provide a legal opinion of the Company's
outside counsel in customary form and covering such matters of the type
customarily covered by such legal opinion, dated the effective date of such
registration statement.

(b) The Company shall not undertake any voluntary act that could be reasonably
expected to cause a Violation or result in delay or suspension under
Section 5(a)(vi). During any Suspension Period, and as may be extended
hereunder, the Company shall use its reasonable best efforts to correct or
update any disclosure causing the Company to provide notice of the Suspension
Period and to file and cause to become effective or terminate the suspension of
use or effectiveness, as the case may be, the subject registration statement. In
the event that the Company shall exercise its right to delay or suspend the
filing or effectiveness of a registration hereunder, the applicable time period
during which the registration statement is to remain effective shall be extended
by a period of time equal to the duration of the Suspension

 

 

 12 





--------------------------------------------------------------------------------

Period. The Company may extend the Suspension Period for an additional
consecutive 60 days with the consent of the holders of a majority of the
Registrable Securities registered under the applicable registration statement,
which consent shall not be unreasonably withheld. If so directed by the Company,
all holders of Registrable Securities registering shares under such registration
statement shall (i) not offer to sell any Registrable Securities pursuant to the
registration statement during the period in which the delay or suspension is in
effect after receiving notice of such delay or suspension and (ii) use their
reasonable best efforts to deliver to the Company (at the Company's expense) all
copies, other than permanent file copies then in such holders' possession, of
the prospectus relating to such Registrable Securities current at the time of
receipt of such notice.

Section 6. Registration Expenses.

(a) The Company's Obligation. All expenses incident to the Company's performance
of or compliance with this Agreement (including, without limitation, all
registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company and all independent certified public accountants,
underwriters (excluding underwriting discounts and commissions) and other
Persons retained by the Company) (all such expenses being herein called
“Registration  Expenses”), shall be borne as provided in this Agreement, except
that the Company shall, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed. Each Person that sells securities pursuant to a Demand
Registration or Piggyback Registration hereunder shall bear and pay all
underwriting discounts and commissions applicable to the securities sold for
such Person's account.

(b) Counsel Fees and Disbursements. In connection with each Demand Registration
and each Piggyback Registration, the Company shall reimburse the holders of
Registrable Securities included in such registration for the reasonable fees and
disbursements of one counsel chosen by the holders of a majority of the
Registrable Securities included in such registration.

(c) Security Holders. To the extent Registration Expenses are not required to be
paid by the Company, each holder of securities included in any registration
hereunder shall pay those Registration Expenses allocable to the registration of
such holder's securities so included, and any Registration Expenses not so
allocable shall be borne by all sellers of securities included in such
registration in proportion to the aggregate selling price of the securities to
be so registered.

Section 7. Indemnification and Contribution.

(a) By the Company. The Company shall indemnify and hold harmless, to the extent
permitted by law, each holder of Registrable Securities, such holder's officers,
directors employees, agents and representatives, and each Person who controls
such holder (within the

 

 

 13 





--------------------------------------------------------------------------------

meaning of the Securities Act) (the “Indemnified Parties”) against all losses,
claims, actions, damages, liabilities and expenses (including with respect to
actions or proceedings, whether commenced or threatened, and including
reasonable attorney fees and expenses) caused by, resulting from, arising out
of, based upon or related to any of the following statements, omissions or
violations (each a “Violation”) by the Company: (i) any untrue or alleged untrue
statement of material fact contained in (a) any registration statement,
prospectus, preliminary prospectus or Free-Writing Prospectus, or any amendment
thereof or supplement thereto or (b) any application or other document or
communication (in this Section 7, collectively called an “application”) executed
by or on behalf of the Company or based upon written information furnished by or
on behalf of the Company filed in any jurisdiction in order to qualify any
securities covered by such registration under the securities laws thereof;
(ii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading or (iii) any
violation or alleged violation by the Company of the Securities Act or any other
similar federal or state securities laws or any rule or regulation promulgated
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any such registration, qualification or
compliance. In addition, the Company will reimburse such Indemnified Party for
any legal or any other expenses reasonably incurred by them in connection with
investigating or defending any such losses. Notwithstanding the foregoing, the
Company shall not be liable in any such case to the extent that any such losses
result from, arise out of, are based upon, or relate to an untrue statement or
alleged untrue statement, or omission or alleged omission, made in such
registration statement, any such prospectus, preliminary prospectus or
Free-Writing Prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished in writing to the Company by such Indemnified Party
expressly for use therein or by such Indemnified Party's failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has furnished such Indemnified Party with
a sufficient number of copies of the same. In connection with an underwritten
offering, the Company shall indemnify such underwriters, their officers and
directors, and each Person who controls such underwriters (within the meaning of
the Securities Act) to the same extent as provided above with respect to the
indemnification of the Indemnified Parties.

(b) By Each Security Holder. In connection with any registration statement in
which a holder of Registrable Securities is participating, each such holder
shall furnish to the Company in writing such information and affidavits as the
Company reasonably requests for use in connection with any such registration
statement or prospectus and, to the extent permitted by law, shall indemnify the
Company, its officers, directors, employees, agents and representatives, and
each Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses resulting from any
untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such
holder; provided that the obligation to indemnify shall be individual, not joint
and several, for each holder and shall be limited to the net amount of proceeds
(before taxes) received by such holder from the sale of Registrable Securities
pursuant to such registration statement.



 

 

 14 





--------------------------------------------------------------------------------

(c) Claim Procedure. Any Person entitled to indemnification hereunder shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person's right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and
(ii) unless in such indemnified party's reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld, conditioned or delayed).
An indemnifying party who is not entitled to, or elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. In such instance,
the conflicted indemnified parties shall each have a right to retain one
separate counsel, in each instance chosen by the holders of a majority of the
Registrable Securities of the indemnified party included in the registration if
such holders are indemnified parties, at the expense of the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 7 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any loss, claim, damage, liability or action referred to herein, then the
indemnifying party in lieu of indemnifying such indemnified party hereunder
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such loss, claim, damage, liability or
action as well as any other relevant equitable considerations; provided that the
maximum amount of liability in respect of such contribution shall be limited, in
the case of each seller of Registrable Securities, to an amount equal to the net
proceeds actually received by such seller from the sale of Registrable
Securities effected pursuant to such registration. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties hereto agree that it would not
be just or equitable if the contribution pursuant to this Section 7(d) were to
be determined by pro rata allocation or by any other method of allocation that
does not take into account such equitable considerations. The amount paid or
payable by an indemnified party as a result of the losses, claims, damages,
liabilities or expenses referred to herein shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending against any action or claim which is the subject
hereof. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(t) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.



 

 

 15 





--------------------------------------------------------------------------------

(e) Release. No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation. Notwithstanding anything to the contrary
in this Section 7, an indemnifying party shall not be liable for any amounts
paid in settlement of any loss, claim, damage, liability, or action if such
settlement is effected without the consent of the indemnifying party, such
consent not to be unreasonably withheld, conditioned or delayed.

(f) Non-exclusive Remedy: Survival. The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement. Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

Section 8. Underwritten Registrations.

(a) Participation. No Person may participate in any registration hereunder which
is underwritten unless such Person (i) agrees to sell such Person's securities
on the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to any over-allotment or “green shoe” option requested by
the underwriters; provided that no holder of Registrable Securities shall be
required to sell more than the number of Registrable Securities such holder has
requested to include) and (ii) completes and executes all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

(b) Suspended Distributions. Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(a)(vi), shall
immediately discontinue the disposition of its Registrable Securities pursuant
to the registration statement until such Person's receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 5(a)(vi). In the
event the Company has given any such notice, the applicable time period set
forth in Section  5(a)(ii) during which a Registration Statement is to remain
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this Section 8(b) to
and including the date when each seller of Registrable Securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by Section 5(a)(vi).

Section 9. Additional Parties: Joinder. Subject to the prior written consent of
the holders of a majority of the Registrable Securities, the Company may require
any Person who acquires common stock of the Company or rights to acquire common
stock of the Company from

 

 

 16 





--------------------------------------------------------------------------------

the Company after the date hereof to become a party to this Agreement and to
succeed to all of the rights and obligations of a “holder of Registrable
Securities” under this Agreement by obtaining an executed joinder to this
Agreement from such Person in the form of Exhibit A attached hereto (a
“Joinder”). Upon the execution and delivery of a Joinder by such Person, the
common stock of the Company acquired by such Person (the “Acquired Common”)
shall be Registrable Securities, such Person shall be a “holder of Registrable
Securities” under this Agreement with respect to the Acquired Common, and the
Company shall add such Person's name and address to the appropriate schedule
hereto and circulate such information to the parties to this Agreement.

Section 10. Current Public Information. At all times after the Company has filed
a registration statement with the Securities and Exchange Commission pursuant to
the requirements of either the Securities Act or the Exchange Act, the Company
shall file all reports required to be filed by it under the Securities Act and
the Exchange Act and shall take such further action as any holder or holders of
Registrable Securities may reasonably request, all to the extent required to
enable such holders to sell Registrable Securities pursuant to Rule 144. Upon
request, the Company shall deliver to any holder of Restricted Securities a
written statement as to whether it has complied with such requirements.

Section 11. Subsidiary Public Offering. If, after an initial Public Offering of
the Capital Stock of one of its Subsidiaries, the Company distributes securities
of such Subsidiary to its equity holders, then the rights and obligations of the
Company pursuant to this Agreement shall apply, mutatis mutandis, to such
Subsidiary, and the Company shall cause such Subsidiary to comply with such
Subsidiary's obligations under this Agreement.

Section 12. Transfer of Registrable Securities.

(a) Restrictions on Transfers. Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Company, (ii) a
transfer by RIHI or any Other Investor to its limited partners or members,
(iii) a Public Offering, (iv) a sale pursuant to Rule 144 after the completion
of the Company's initial Public Offering or (v) a transfer in connection with a
Sale of the Company, prior to transferring any Registrable Securities to any
Person (including, without limitation, by operation of law), the transferring
holder shall cause the prospective transferee to execute and deliver to the
Company a joinder to this Agreement from such transferee in the form of Exhibit
A attached hereto (a “Joinder”) agreeing to be bound by the terms of this
Agreement. Any transfer or attempted transfer of any Registrable Securities in
violation of any provision of this Agreement shall be void, and the Company
shall not record such transfer on its books or treat any purported transferee of
such Registrable Securities as the owner thereof for any purpose.

(b) Legend. Each certificate evidencing any Registrable Securities and each
certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND

 

 

 17 





--------------------------------------------------------------------------------

OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED AS OF
_________ AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE
COMPANY'S STOCKHOLDERS, AS AMENDED. A COPY OF SUCH REGISTRATION RIGHTS AGREEMENT
WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON
WRITTEN REQUEST.”

The Company shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof. The legend set forth above
shall be removed from the certificates evidencing any securities that have
ceased to be Registrable Securities.

Section 13. General Provisions.

(a) Termination. Except with respect to the indemnification and contribution
provisions contained in Section 7, the rights granted to RIHI or to any Other
Investor pursuant to this Agreement shall terminate and forthwith become null
and void in full on the earliest to occur of (i) the date on which RIHI or such
Other Investor and its respective Affiliates cease to beneficially own any
Common Stock or Capital Stock of the Company then outstanding and (ii) the later
of (x) the seventh anniversary of the date of this Agreement, and (y) the date
Rule 144 or another similar exemption under the Securities Act is available for
the sale of all of the shares beneficially owned by RIHI or such Other Investor
and its respective Affiliates without limitation and restriction during a
three-month period without registration.

(b) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and holders of a majority of the Registrable Securities.
The failure or delay of any Person to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such Person thereafter to enforce each and every
provision of this Agreement in accordance with its terms. A waiver or consent to
or of any breach or default by any Person in the performance by that Person of
his, her or its obligations under this Agreement shall not be deemed to be a
consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person under this
Agreement.

(c) Remedies. The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.



 

 

 18 





--------------------------------------------------------------------------------

(d) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

(e) Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

(f) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit and be enforceable by the Company and its
successors and assigns and the holders of Registrable Securities and their
respective successors and permitted assigns (whether so expressed or not). In
addition, whether or not any express assignment has been made, the provisions of
this Agreement which are for the benefit of purchasers or holders of Registrable
Securities are also for the benefit of, and enforceable by, any subsequent
holder of Registrable Securities.

(g) Notices. All notices, demands or other communications to be given under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient;
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient but, if not, then on the next business day;
(iii) one business day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications shall be sent to the Company at the address specified
below and to any holder of Registrable Securities or to any other party subject
to this Agreement at such address as indicated beneath such party's signature
hereto, or at such address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party. Any
party may change its address for receipt of notice by providing prior written
notice of the change to the sending party. The Company's address is:

RE/MAX Holdings, Inc.

5075 South Syracuse Street

Denver, Colorado 80237

Attn: Geoffrey D. Lewis

Facsimile: (303) 224-4244



 

 

 19 





--------------------------------------------------------------------------------

With a copy to:

Morrison & Foerster LLP

425 Market Street

San Francisco, California 94105

Attn: Gavin Grover

Facsimile: (415) 276-7113

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

(h) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company's chief-executive office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.

(i) Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

(j) MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(k) CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE, FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY'S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND
THEREBY FURTHER

 

 

 20 





--------------------------------------------------------------------------------

IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(l) Descriptive Headings; Interpretation.The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

(m) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(n) Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together shall constitute one and the same agreement.

(o) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

(p) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each holder of Registrable Securities shall execute and
deliver any additional documents and instruments and perform any additional acts
that may be necessary or appropriate to effectuate and perform the provisions of
this Agreement and the transactions contemplated hereby.

(q) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.



 

 

 21 





--------------------------------------------------------------------------------

(r) Selection of Investment Bankers.  The holders of a majority of the
Registrable Securities included in any Demand Registration shall have the right
to select the investment banker(s) and manager(s) to administer the offering;
provided that the consent of the Company shall be required for the selection of
the investment banker(s) and manager(s) to administer the offering.  In any
piggyback registration, the Company shall select the investment banker(s) and
manager(s) to administer the offering.

   

* * * * *

   

   

 

 

 22 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

   

 

RE/MAX HOLDINGS, INC.

   

   

By:

   

 /s/ Geoffrey D. Lewis

Name:

   

 Geoffrey D. Lewis

Title:

   

 Executive Vice President and Chief Legal and Compliance Officer

   

RIHI, INC.

   

   

By:

   

 /s/ Geoffrey D. Lewis

Name:

   

 Geoffrey D. Lewis

Title:

   

 Secretary

   

   

Address:

   

 5075 South Syracuse Street Denver, Colorado 80237

   

   

 

A-1

sf-3321030







--------------------------------------------------------------------------------

SCHEDULE OF OTHER INVESTORS

   

None

   

 

A-1

sf-3321030







--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

JOINDER

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of October 1, 2013 (as the same may
hereafter be amended, the “Registration Rights Agreement”), among RE/MAX
Holdings, Inc., a Delaware corporation (the “Company”), and the other person
named as parties therein.

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the Common Stock received with respect to the
undersigned's shares of Common Stock shall be included as Registrable Securities
under the Registration Rights Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of__________, 20__.

 

   

   

   

Signature of Stockholder

   

   

Print Name of Stockholder

   

   

Address:

   

   

   

   

   

   

   

 

Agreed and Accepted as of.

   

   

   

RE/MAX Holdings, Inc.

   

   

By:

   

   

Its:

   

   

   

 

A-1

sf-3321030



--------------------------------------------------------------------------------